Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION 


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Ms. Jing Shi. Proposed amendment was received through email, which is attached hereto.

Amendments to the Claims
Please amend the claims according to the attached PDF documents 


Allowable Subject Matter
Claims 1-11, 13-16, 18-22 are allowed.

Applicant amend claim 22 to overcome the pending 101 rejection. After further consideration it is being determined that while para 228-229, 167-168 of PCT/CN2018/089919 are relevant, there is not enough support in this document for its to be relied upon as the prior art’s priority date. On the instant claims core subject matter is supported by para 125 of provisional application 62786641 dated 12/231/2018. Therefore at least  “determine whether to bypass BDOF for the current coding block based at least in part on the weight indication of bi-prediction with CU weights for the current 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426